DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
AFCP 2.0 Decision
The proposed amendment to claim 15 using the transitional phrase “consisting essentially of” would not overcome the current rejection because (1) absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising” and thus the rejection still stands and (2) applicant has not provided any evidence that abrading would materially change the characteristics of applicant’s invention and instead Fig. 6 provides evidence that the additional step of abrading would not materially change applicant’s invention. See MPEP § 2111.03.
The proposed amendment will require further and consideration and applicant is advised to provide additional arguments to demonstrate that consisting essentially of would exclude abrading in light of Fig. 6. 
Response to Arguments
Applicant's arguments filed 2/8/2022 are moot at this time because they are directed towards non-entered claim amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/Primary Examiner, Art Unit 1759